Citation Nr: 1217099	
Decision Date: 05/11/12    Archive Date: 05/24/12

DOCKET NO.  09-26 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel

INTRODUCTION

The Veteran had active duty service from June 1977 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied the Veteran's request to reopen his claim for service connection for PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned at an April 2010 RO (Videoconference) hearing.  A hearing transcript has been associated with the claims file.

In a July 2010 decision, the Board recharacterized the instant claim to include all diagnosed psychiatric disorders.  His request to reopen his claim for an acquired psychiatric disorder was also granted and the reopened claim was remanded for additional development.


FINDINGS OF FACT

1.  The Veteran's reported non-combat stressor has not been verified.

2.  The evidence of record is in equipoise as to whether the Veteran's depression is related to his service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for the establishment of service connection for an acquired psychiatric disorder, namely depression not otherwise specified (NOS), have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

Given the Board's favorable disposition of the Veteran's claim for service connection, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

Service Connection Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (the Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.")

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases such as psychosis may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service.   38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Service connection for PTSD requires medical evidence diagnosing the condition; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  If the evidence establishes that the veteran was a prisoner-of-war and the claimed stressor is related to that prisoner-of-war experience, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The United States Court of Appeals for Veterans Claims (CVAC) has found that corroboration of every detail of a claimed stressor, including personal participation, is not required.  Instead, independent evidence that the incident occurred is sufficient.  Pentecost v. Principi, 16 Vet. App. 124  (2002). 

The Board must make a specific finding as to whether a veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. App. 91 (1993). 

Personality disorders are not considered disabilities for VA purposes and therefore cannot serve as a basis for a grant of service connection.  38 C.F.R. §§ 3.303(c), 4.9. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Acquired Psychiatric Disorder Claim

A March 1977 service entrance examination and a February 1982 service discharge examination were negative for any relevant abnormalities and the Veteran denied nervous trouble of any sort in the accompanying Report of Medical Histories (RMHs).  The remaining service treatment records were negative for complaints, treatments or diagnoses related to any acquired psychiatric disorders.

Service personnel records list the Veteran's Military Occupational Specialty (MOS) as a security specialist.  A July 1981 performance evaluation indicated that the Veteran performed duties as an entry controller, security alert team and member, area patroller and aircraft guard from February 1981 to July 1981 while stationed at Yokota Air Base in Japan.

A June 2005 private psychiatric evaluation reflected the Veteran's reports of depression and "PTSD."  He also reported that his family had been encouraging him to seek treatment for "many, many years."  There were multiple life threatening experiences in his past, including as a policeman during service.  He recalled an incident during service in which he investigated a crime scene where a woman had committed suicide by jumping off of a building.  He later had to open his car trunk, which contained her two dead small children.  About five years ago, his great uncle died in the back seat of his car while they were on the way to a doctor's appointment and his grandfather died two days after he took care of him for about a week.  He also described an incident in which he was approximately 20 years old when his uncle shot at him with a gun.  Following an examination, diagnostic impressions of major depressive disorder, PTSD, rule-out panic disorder and rule-out obsessive-compulsive disorder were made.

A July 2005 opinion from D. W. summarized the Veteran's recent diagnoses from a private psychiatrist.  He had been diagnosed with moderate recurrent major depressive disorder and chronic PTSD.  The provider opined that the historical information provided by the Veteran "seemed to imply" that his PTSD was a "service connected problem."

In a February 2007 statement, the Veteran wrote that he suffered from PTSD and depression as a result of his service.  These disabilities were the result of incidents in Japan, which occurred while he was serving as a security policeman, and involved the death of military family members.
A July 2007 private treatment note reflected the Veteran's reports that he was shot at by his uncle when he was 15 years old.  Diagnoses of chronic PTSD and mild recurrent major depressive disorder were made.

A September 2007 VA treatment note reflected the Veteran's reports that he had been going downhill mentally since service.  He reported the incident in which he witnessed the suicide of a military dependent on the base and he also saw a man on a bicycle get hit by a car.  Following an examination, an impression of PTSD was made.  The provider noted that the Veteran's history was consistent with PTSD but that the full diagnostic criteria were not elucidated.

An April 2008 Statement in Support of Claim for Service Connection for PTSD indicated that there was an incident that occurred between March 1981 and May 1981 involving a double homicide and suicide.  A dependent mother placed her kids in the trunk of a car and then killed herself by jumping off an apartment building.  He had responded to a radio call for assistance and was instructed to stop anyone from coming into the area.  He was also instructed to escort a photographer to the scene and saw the body of the woman who had committed suicide.  He also witnessed the two dead small children in the truck of her car.

In a June 2009 substantive appeal, the Veteran wrote that he was assigned to the 475th Security Police squadron in Japan and was occasionally required to assist law enforcement with crowd and traffic control.  He had been asked to assist with crowd and traffic control on the night of the reported double homicide and suicide.

During an April 2010 hearing, the Veteran testified regarding the incident in which he assisted law enforcement personnel in investigating the suicide of the dependent mother.  He assisted a shift commander with opening the truck of her car and saw her two dead children in the trunk.  He began having trouble sleeping shortly thereafter.  He began private treatment seven years ago and began treatment at VA about three and a half years ago.  After service, he did not get treated professionally but sought spiritual counseling through the church.

A May 2010 letter from M. W., the Veteran's grandmother, indicated that she raised him from age six months until he left his home to go into service.  During service, he called her once per month.  She recalled that he told her that he had seen two dead kids in the trunk of a car as well as a dead woman that had jumped off a building.  He later began calling her between two and four times per week saying that he had problems sleeping.  After service, he "wasn't the grandson [she] had raised" and no longer wanted to be around his family.

A May 2010 letter from S. M., the Veteran's church leader, indicated that he had counseled the Veteran at the request of his grandparents due to his detachment and anger.  He did not open up about what was causing his anger for more than a year but later did report the murder of two children and the suicide of a woman.  He advised the Veteran that he would need professional help and the Veteran stopped attending the counseling.  About nine months later the Veteran began coming back to church.  This behavior began a cycle of counseling and dropping out of sight that occurred for the next 18 to 20 years.

A February 2011 response from the Air Force Historical Research Agency (AFHRA) indicated that there were two deaths at Yokota between January and June 1981.  One death involved the apparent asphyxiation of a female airman in an automobile.  The second death involved a female airman who was discovered lying by a tower and who later died at the emergency room after being administered treatment.  There were two minor children who were sent to reside with the normal babysitter.

A February 2011 Memorandum made a formal finding of a lack of information required to corroborate the stressors associated with a claim for service connection for PTSD.  The Memorandum explained that the RO had contacted the Air Force Office of Special Investigations (AFOSI) and AFHRA in an effort to corroborate his reported stressors.

A June 2011 VA psychiatric Disability Benefits Questionnaire (DBQ) indicated that the Veteran's diagnoses included PTSD, depression NOS and polysubstance abuse.  The examiner opined that it appeared that the root disorder was PTSD which was set off by the Veteran's witnessing the aftermath of a double murder/suicide while serving as a military police in Japan in 1982.  Following an examination, the examiner opined that it was at least as likely as not that the Veteran's depression NOS had its onset during service.  The examiner further opined that the Veteran does appear to meet the criteria for PTSD and that the PTSD was casually related to the stressor he experienced during service.

The Veteran has a current disability as he has been diagnosed with a variety of psychiatric disorders, including PTSD and major depressive disorder.  In order for his current disability to be recognized as service connected, the medical evidence of record must establish a link between this condition and service or that psychosis manifested to a compensable degree within one year of service discharge.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309; Shedden and Hickson, supra.  

Service connection for PTSD on the basis of a non-combat stressor, such as the one claimed by the Veteran, requires credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The Veteran has alleged assisting law enforcement officers when the investigated a suicide and double murder of two children sometime between January and May 1981.  A February 2011 response from AFHRA detailed two deaths during the time frame provided by the Veteran, one involving the asphyxiation death of an airman in an automobile and the second involving the death of a female airman that was discovered lying by a tower.  The response further indicated that the airman's two children were being cared for by their regular babysitter.  The circumstances of this second death is not consistent with the Veteran's reports as she was found alive at the scene and died later at the hospital while the Veteran reported that the victim had died at the scene.  In addition, the second female airman's minor children survived and were to reside with their babysitter in contrast to the Veteran's reports that two minor children were found dead in the victim's truck.  The Veteran's non-combat stressor therefore has not been verified.  A February 2011 Memorandum made a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.  As the evidentiary record is negative for actual combat exposure or a verified non-combat stressor, service connection for PTSD cannot be granted. 38 C.F.R. § 3.304. 
However, a June 2011 VA opinion found that it was at least as likely as not that the Veteran's depression NOS had its onset in service.  This opinion was based upon a review of the Veteran's medical history and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  A May 2010 letter from the Veteran's grandmother, who had raised the Veteran since he was an infant, indicated that the Veteran's personality had changed after service.

There is competent and credible evidence with regard to whether there is a nexus, which consists of the June 2011 VA opinion.  As the evidence is at least in equipoise, and resolving all doubt in the Veteran's favor, entitlement to service connection for an acquired psychiatric disorder, namely depression NOS, is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, namely depression NOS, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


